In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00099-CR



              JAMES FRIEND, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 14F0439-102




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                         ORDER

        James Friend appeals from his conviction of murder and the resulting life sentence. The

clerk’s record in this matter was filed July 10, 2015, and the reporter’s record was filed July 13,

making Friend’s appellate brief originally due August 12. This deadline was extended twice by

this Court on the motion of Friend’s appellate counsel, Jason Horton, resulting in the most recent

due date of October 2. Horton has now filed a third motion seeking an additional extension of the

briefing deadline.

        We have reviewed Horton’s third motion to extend time as well as the appellate record in

this case, and we find no compelling information to convince us that Friend’s briefing requires

additional time to prepare. Consequently, Horton’s third motion to extend time to file Friend’s

appellate brief is overruled.

        We order Horton to file Friend’s appellate brief with this Court on or before November 2,

2015.

        IT IS SO ORDERED.

                                                     BY THE COURT

Date: October 6, 2015




                                                2